Mr. Justice Shepard
dissenting:
I regret that I am unable to concur in the opinion of the court on this appeal; but I can come to no other conclusion than that the entire transcript, as certified by the clerk of the Supreme Court of the District, ought, under the peculiar circumstances surrounding the proceedings, to be received and considered.
The rules of the court regulating the preparation of transcripts contemplate the elimination of all matter not necessary to the proper presentation of the case on the errors assigned.
Counsel have, from the time of the promulgation of the first rules, been permitted to stipulate concerning the contents of the transcript to be made up and certified, and any stipulation of theirs would be received.
An amendment to the original rules provides that counsel for the appellant shall designate what parts of the i*eeord shall be certified. This designation must be in writing and a copy served upon the adverse party or his counsel, who may designate such additional parts as he may consider important to the fair hearing of the ease on appeal.
Taking a very broad, and what must be conceded to be an erroneous view of the scope of this amended rule, the counsel for the appellant, instead of designating parts of the depositions on file for copy, made what is practically conceded to be a fair condensation of the answers contained in the said depositions, omitting the questions and other irrelevant matter, and directed the clerk to include it in the transcript as the evidence in the case. Counsel for the appellee, though duly served with notice of this designation, máde no objection and filed no designation on his own behalf. The clerk, assuming this to indicate the consent of the appellee, made up the transcript as directed by the appellant.
*105Now, had the appellee made an objection, or notified the clerk of Ms want of assent to the statement of the evidence, that officer, it mnst be presumed, would not have certified a transcript containing it. Instead of objecting or signifying Ms dissent, appellee stood by and permitted the transcript to be certified and sent up.
After the transcript was lodged in this court the appellee could have moved to dismiss, accompanied by an affidavit pointing out the Mclusion of a paper foreign to the record without Ms consent. Had such motion been made, it must, have prevailed.
In that event, opportunity would have remained to the appellant to perfect his record for hearing. But no such action was taken. The appellee maintained silence. He stood by and permitted the appellant to print the record and prepare xor its submission on brief and argument. On the argument he made a suggestion merely of the defect in the record.
Hnder these circumstances, I am of the opinion that this court ought to indulge the presumption that the statement of the evidence was prepared and substituted for the depositions themselves, with the consent of the appellee, and that the presumption cannot be rebutted by a mere suggestion made on the argument, when it is too late to repair the injury done by the rejection of the record.
Appellee having failed to object at the proper time and in the proper manner, his suggestion ought not, in my judgment, to be now entertained.